Citation Nr: 1628675	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension to include as secondary to service-connected low back strain and osteoarthritis of the bilateral knee.

2. Entitlement to an increased rating in excess of 20 percent for low back strain.

3. Entitlement to an increased rating in excess of 20 percent for osteoarthritis of the right knee.

4. Entitlement to an increased rating in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Attorney



WITNESS AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 until December 1970.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from the October 2010 and October 2012 rating decisions by the St. Petersburg, Florida Regional Office RO) of the Department of Veterans Affairs (VA).

In May 2016, the Veteran testified at a Travel Board hearing in St. Petersburg, Florida before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issues of entitlement to an increased rating in excess of 20 percent for low back strain, entitlement to an increased rating in excess of 20 percent for osteoarthritis of the right knee, and entitlement to an increased rating in excess of 10 percent for osteoarthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has hypertension causally related to, or aggravated by, active service, to include secondary to the Veteran's service-connected low back strain and osteoarthritis of the bilateral knee.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In regard to the claim for entitlement to service connection for hypertension to include as secondary to service-connected low back strain and osteoarthritis of the bilateral knee, VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2012.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

A VA examination was obtained in September 2012. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes clinical examinations, diagnostic testing, and the Veteran's reported symptoms. The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends his hypertension is related to his military service, to include secondary to his service-connected low back strain and osteoarthritis of the bilateral knee. A September 2012 VA medical examination reflects the Veteran with hypertension. The Veteran's STRs are negative for any complaints of, or treatment for, hypertension. 

As explained, the Veteran's STRs does not reflect any complaints or treatment for hypertension or its associated symptoms. Furthermore the probative medical evidence reflects that the Veteran's hypertension is not related or aggravated by his military service, to include his service connected low back strain and osteoarthritis of the bilateral knee.

In a September 2012 VA medical examination the examiner opined that the Veteran's hypertension is less likely than not due to or the result of the Veteran's service connected low back strain or osteoarthritis of the bilateral knee. The examiner explained that the medical literature does not support any association between spine/joint conditions and the development of essential hypertension. The examiner further explained that while pain can cause increases in blood pressure, the increases are transient and does not provide a diagnosis of essential hypertension. The examiner additionally explained that there is no evidence of aggravation.

The September 2012 VA examination report notes that first time the Veteran was clinically diagnosed with hypertension was in 2007, approximately 37 years post-service.

Based on the above, the Board finds that service connection for hypertension, to include secondary to low back strain and osteoarthritis of the bilateral knee, is not warranted.

In the present claim, there is no competent and credible clinical and/or lay opinion which supports a finding that the Veteran's hypertension is causally related to, or aggravated by, active service. In addition, there is no continuity of symptomatology which supports a causal relationship between hypertension and active service. The earliest clinical evidence of a hypertension is in 2007, approximately 37 years after the Veteran separated from service. While almost four decades absent of complaints may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However, in the present case, not only is there an absence of clinical records showing a nexus between the current disability and service, but the probative medical evidence is against such a finding.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hypertension for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension to include as secondary to service-connected low back strain and osteoarthritis of the bilateral knee is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. In the May 2016 hearing the Veteran testified that he experiences urinary incontinence in relation to his low back strain. (See Board hearing transcript page 12). A review of the claims folder reflects that previous medical examinations do not reflect urinary incontinence.

In regard to the Veteran's osteoarthritis of the bilateral knee, the Veteran testified about his inability to fully straighten his knee. (See Board hearing transcript page 4). Further, the Veteran reported that the scars associated with his bilateral knee disability occasionally contracts and feels numb. (See Board hearing transcript page 13 and 14).

The Board finds that the Veteran's statements indicate a worsening of his service -connected conditions. Based on the alleged worsening of the Veteran's low back strain and osteoarthritis of the bilateral knee, the Board finds that another VA examination is warranted to determine the current severity of the Veteran's service-connected disabilities. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the extent of his low back strain, to include radiculopathy and urinary incontinence. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished.  The back should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing.  All pertinent findings should be reported, to include any functional or occupational impairments.

2. Schedule the Veteran for a VA medical examination to determine the extent of his osteoarthritis of the bilateral knee. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. The knees should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing .  All pertinent findings should be reported, to include any functional or occupational impairment.

3. Schedule the Veteran for a VA examination to ascertain the nature, and evaluate the current level of severity, of the Veteran's scars associated with his bilateral knee disability. 

 The examiner must provide a complete description of the scars to include: a.) the amount of scars; b.) size of each one if multiple scars are present; c.) whether or not the scar is associated with underlying tissue damage; d.) whether or not the scar is painful; and e.) the stability of the scar.

4. The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).

5. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


